UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1097


In Re:   JUDY KAY MISKELL,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (1:15-cv-00019-CCB; 1:12-cv-00742-CCB)


Submitted:   March 18, 2015                 Decided:   April 10, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Petition denied by unpublished per curiam opinion.


Judy Kay Miskell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Judy Kay Miskell petitions for a writ of mandamus seeking

an   order    granting    her       a    jury       trial.      Mandamus      relief     is   a

drastic      remedy     and    should          be     used    only     in    extraordinary

circumstances.         Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th

Cir. 2003).      Further, mandamus relief is available only when the

petitioner has a clear right to the relief sought.                              In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Mandamus relief is available to remedy the improper denial

of a jury trial.        In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th   Cir.    2007).         However,        because        Miskell’s      district   court

cases are both closed, she is not entitled to a jury trial.

Thus, the relief sought by Miskell is not available by way of

mandamus.

       Accordingly, we deny the petition for writ of mandamus and

Miskell’s motion concerning judicial review.                            We dispense with

oral   argument       because       the       facts    and     legal     contentions      are

adequately     presented       in       the    materials       before    this    court    and

argument would not aid the decisional process.

                                                                            PETITION DENIED




                                                2